Citation Nr: 9922699	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  96-15 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for pneumonia.

2.  Entitlement to service connection for the residuals of 
pneumonia to include spasmodic dysphonia.

3.  Entitlement to service connection for residuals of 
spasmodic dysphonia to include a right shoulder disorder, 
depression, and hypertension.

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.



REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection (1) for 
pneumonia and (2) for spasmodic dysphonia as a residual of 
pneumonia.

The veteran appealed the denial of these two claims to the 
Board by submitting a timely notice of disagreement and then 
a VA Form 9 substantive appeal in response to a statement of 
the case, and the Board has jurisdiction of them.  
38 U.S.C.A. § 7105(a), (c), (d) (West 1991) ("Appellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished . . . ."); 38 C.F.R. § 20.200 (1998); cf. 
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) 
(Archer, J., concurring) ("The claimant, in order to perfect 
an appeal to the BVA, 'should set out specific allegations of 
error of fact or law, such allegations related to specific 
items in the statement of the case.'") (quoting 38 U.S.C. 
§ 7105(d)).

With regard to the claims for service connection for 
residuals of spasmodic dysphonia to include a right shoulder 
disorder, depression, and hypertension, and for a total 
rating for compensation purposes based on individual 
unemployability, the Board addresses the jurisdictional issue 
created for the Board by the particular procedural history of 
this case and the resolution of that issue in the Remand 
section below.

A hearing was held on January 25, 1999, in Atlanta, Georgia, 
before Bettina S. Callaway, a member of the Board who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991) and who is rendering the 
determination in this case.


FINDINGS OF FACT

1.  The veteran was treated for pneumonia in April-May 1954 
during active service.

2.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has 
pneumonia.

3.  The veteran currently has spasmodic dysphonia.

4.  The current spasmodic dysphonia is the result of the 
pneumonia that the veteran had in service in 1954.


CONCLUSIONS OF LAW

1.  The claim for service connection for pneumonia is not 
well grounded, and therefore there is no statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Service connection for spasmodic dysphonia is warranted 
in this case.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303, 3.304 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background.

The veteran served on active duty from January 1954 to 
January 1957.  Service medical records show that on April 16, 
1954, the veteran was seen in the infirmary with a diagnosis 
of "pneumonia, lobar, [not elsewhere classified], [o]rganism 
unknown."  He was treated with Aureomycin 250mgm every four 
hours, 500 mgm STAT, force fluids, APC #2 every four hours.  
The next day, it was noted that his condition was essentially 
unchanged and he was transferred to a Naval Hospital.  A 
notation from the Naval Hospital, dated April 17, 1954, shows 
that a chest x-ray showed a pneumonitis in the left lower 
lung field.  The veteran was treated symptomatically and 
rapidly recovered.  Chest x-ray on May 3, 1954, was normal 
except for minimal residual pleural thickening at the left 
base.  The diagnosis on May 6, 1954, was "pneumonia, 
primary, atypical."  The next day the veteran was returned 
to duty.

In April 1995, the veteran submitted a claim for VA 
disability compensation benefits, alleging that the current 
spasmodic dysphonia is the result of the pneumonia he had in 
service in 1954.  Medical records, dated in the 1980's and 
1990's, were presented showing a diagnosis of spastic or 
spasmodic dysphonia.  The veteran submitted several treatises 
about spasmodic dysphonia and related subjects.  He also 
submitted a February 1997 statement from B. R. Drexinger, 
Jr., M.D., with an attached "case report" about a 7 year 
old boy who developed Parkinsonian-like movement disorders 
following a probable Mycoplasma pneumoniae infection.  
Dr. Drexinger stated that, if the pneumonia that the veteran 
had in service "had been a Mycoplasma pneumonia, this could 
affect the nervous system focally as in the basal ganglia."

The Board referred the case to the Veterans Health 
Administration (VHA) of the VA in May 1999 to obtain an 
opinion about the relationship, if any, between the pneumonia 
in service and the current spasmodic dysphonia.  The case was 
referred to a neurologist of the VA medical center (VAMC), 
Milwaukee, who indicated that he is a specialist in movement 
disorders and who stated, in pertinent part,

There is clear literature connecting 
neurologic complications and movement 
disorders as a sequela to Mycoplasma 
pneumonia.  These are outlined in the 
published case report of a seven-year-old 
boy offered in evidence dated Movement 
Disorders 1995 by Lee and colleagues.

. . . 

I find no difficulty presuming or 
asserting that the spasmodic dysphonia of 
the appellant is service-connected and 
arose during a time of pneumonia while on 
active duty.  The movement disorders of 
the dystonia type are often either 
genetic, postinfectious, or 
post-traumatic.  The fact that this is 
postinfectious fits nicely and the 
history documents its onset and 
progression adequately.

II.  Analysis.

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is "a plausible claim, one that is 
meritorious on its own or capable of substantiation."  
Robinette v. Brown, 8 Vet. App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the claimant has 
not presented a well-grounded claim, then the appeal fails as 
to that claim, and VA is not obligated under 38 U.S.C.A. 
§ 5107(a) to assist him any further in the development of 
that claim.  Murphy, 1 Vet. App. at 81.  

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The claimant 
cannot meet his initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on his own opinion as to medical causation; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).

In this case, the RO received the veteran's claim for service 
connection in April 1995.  On the application form, i.e., VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, the veteran listed "pneumonia" and "spastic 
dysphonia" in blocks asking him to identify the "nature of 
sickness, disease, or injury" for which he was claiming 
service connection.  The RO characterized the claims as 
service connection for pneumonia and service connection for 
spastic dysphonia and adjudicated each on a direct basis.  
The RO decided that the claim for service connection was not 
well grounded because, although the veteran was treated for 
pneumonia in service, the RO concluded that "no permanent 
residual or chronic disability" of the pneumonia was shown 
currently.  The RO denied service connection for spastic or 
spasmodic dysphonia because this disorder was not shown in 
service, and the RO concluded that there was "no medical 
evidence showing that this condition is in any way related to 
pneumonia in service, as alleged by the veteran."

The Board observes from the many written statements submitted 
by the veteran -- both with his original application form and 
subsequent to the RO's November 1995 rating decision -- that 
he has claimed service connection for spastic or spasmodic 
dysphonia as the result of a disease or sickness that he had 
in service, namely, pneumonia, and he has not argued that the 
pneumonia itself persists today and is a current disability.  
In this regard, the Board notes that VA compensation benefits 
are granted for disabilities that exist currently and the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).

Because no medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has 
pneumonia itself, the Board concludes that the claim for 
service connection for pneumonia is not well grounded, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Concerning the claim for spasmodic dysphonia, the service 
medical records showed treatment for pneumonia in service and 
recent medical evidence showed the diagnosis of spasmodic 
dysphonia.  Therefore, the Board concluded that those two 
elements of a well grounded claim for service connection for 
spasmodic dysphonia had been fulfilled.  With regard to a 
link between the illness in service and the current 
disability, the Board concluded that the February 1997 
statement from B. R. Drexinger, Jr., M.D., with an attached 
"case report" about a 7 year old boy who developed 
Parkinsonian-like movement disorders following a probable 
Mycoplasma pneumoniae infection, was sufficient medical 
evidence of a possible connection between pneumonia in 
service and the current spasmodic dysphonia to render the 
claim for service connection for spasmodic dysphonia 
plausible or well grounded.

The Board decided that the case was of sufficient medical 
complexity to seek a medical opinion and, therefore, sent the 
case for a VHA opinion.  The opinion of the VA neurologist, 
as noted above, is clearly favorable to the veteran's claim 
for service connection for spasmodic dysphonia as a 
disability resulting from a disease or illness in service, 
namely, pneumonia.  Accordingly, the Board concludes that 
service connection for spasmodic dysphonia is warranted in 
this case.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303, 3.304 (1998).


ORDER

Service connection for pneumonia is denied.

Service connection for spasmodic dysphonia is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

During the course of the appeal of the claims for service 
connection for pneumonia and spasmodic dysphonia, a hearing 
was held before a VA hearing officer in November 1996.  At 
the hearing, the veteran raised for the first time new claims 
for service connection for a right shoulder disorder, 
depression, and hypertension secondary to spasmodic 
dysphonia.  The veteran also raised a claim for a total 
rating based on individual unemployability.  The hearing 
officer denied these claims in March 1997.

The veteran was informed of the hearing officer's decision on 
these claims in a March 1997 supplemental statement of the 
case which included them with the claims on appeal to the 
Board, i.e., the claims for service connection for pneumonia 
and for spasmodic dysphonia which had been rephrased as 
service connection for residuals of pneumonia to include 
spasmodic dysphonia.  In the covering letter that accompanied 
the March 1997 supplemental statement of the case, it was not 
made clear to the veteran that, in order to perfect an appeal 
to the Board of the denial of these new claims and in order 
for the Board to have jurisdiction of them, the veteran must 
file a separate VA Form 9 in response to the supplemental 
statement of the case because the supplemental statement of 
the case covered issues that were not included in the 
February 1996 statement of the case.  38 C.F.R. § 20.302(c) 
(1998) ("Provided a Substantive Appeal has been timely filed 
in accordance with paragraph (b) of this section, the 
response to a Supplemental Statement of the Case is optional 
and is not required for the perfection of an appeal, unless 
the Supplemental Statement of the Case covers issues that 
were not included in the original Statement of the Case.  If 
a Supplemental Statement of the Case covers issues that were 
not included in the original Statement of the Case, a 
Substantive Appeal must be filed with respect to those issues 
within 60 days in order to perfect an appeal with respect to 
the additional issues." (Emphasis added)).

The veteran continued to submit statements and evidence that 
pertained to his claim for service connection for spasmodic 
dysphonia and two more supplemental statements of the case 
were issued in April 1997 and July 1998, the covering letters 
for which did articulate the rule in section 20.302(c) more 
clearly.  However, the veteran still did not file a VA Form 9 
with regard to the additional claims that had been raised at 
the hearing.  In October 1998, the RO sent the veteran a VA 
Form 9 and told him to fill out certain items.  This VA Form 
9 was returned to the RO in November 1998, but the veteran 
still did not specify which of the additional claims raised 
at the hearing he wished to appeal to the Board.  However, at 
a hearing before the Board in January 1999, all four of the 
new issues were cited by the veteran as being on appeal to 
the Board.

Given the unclear articulation in the March 1997 letter of 
the rule regarding when a response to a supplemental 
statement of the case is optional and when it is not, the 
Board will accept the November 1998 VA Form 9 substantive 
appeal as timely filed in this case as to all four of the 
additional claims raised at November 1996 hearing and 
adjudicated for the first time by the VA hearing officer in 
March 1997.  Accordingly, the Board concludes that it has 
jurisdiction of the claims for service connection for a right 
shoulder disorder, depression, and hypertension as secondary 
to the now service-connected spasmodic dysphonia and of a 
claim for a total rating for compensation purposes based on 
individual unemployability.

Depression And Hypertension As Secondary To Service-Connected 
Spastic Dysphonia.

The Board notes that there is medical evidence of record to 
show that the veteran has hypertension although these records 
are dated in 1986.  No medical evidence has been presented or 
secured to render plausible a claim that the veteran has 
depression.  At the hearing before the Board in January 1999 
he stated that he is taking Zoloft.  However, medical 
evidence of record, specifically a May 1996 neurological 
consultation report of B. R. Drexinger, Jr., M.D., which 
shows that Zoloft "helped with pain in his neck and 
shoulders but did not alter his dysphonia", suggest that 
Zoloft may have been prescribed to treat pain in the neck and 
right shoulder rather than to treat depression.  In this 
regard, the veteran testified at the November 1996 hearing 
before the VA hearing officer that "the Zoloft does in fact 
fix it", referring to pain in the right shoulder.  See 
Hearing Transcript at 4.  Because no medical evidence has 
been presented or secured to render plausible a claim that 
the veteran has depression or that depression, if it exists 
currently, and hypertension proximately due to or the result 
of service-connected spasmodic dysphonia, the claims for 
service connection for these two disorders are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, the veteran stated 
at the November 1996 hearing that he was being treated for 
depression at that time.  In addition, at the January 1999 
hearing before the Board, the veteran testified that he has 
"had many discussions about [a possible relationship between 
hypertension and spasmodic dysphonia] with my doctor."  The 
Board will construe these statements in a light most 
favorable to the veteran and conclude that VA has been put on 
notice of the possible existence of some medical records 
that, if submitted, could make the claims for service 
connection for depression and hypertension as secondary to 
the service-connected spasmodic dysphonia well grounded and 
the Board will remand under section 5103(a) to give the 
veteran the opportunity to submit that evidence in an attempt 
to make his claims well grounded.  See also Epps v. Brown, 9 
Vet. App. 341 (1996).  38 U.S.C.A. § 5103(a) (West 1991).

Right Shoulder Disorder Secondary To Service-Connected 
Spasmodic Dysphonia And Total Rating Based On Individual 
Unemployability.

Some medical evidence of record shows complaints of right 
shoulder pain.  It is not clear whether these complaints 
indicate that there is a right shoulder disorder that is 
separate from the spasmodic dysphonia or whether pain in the 
right shoulder is a symptom of the spasmodic dysphonia.  If 
the former, the veteran bears the burden to submit medical 
evidence to show that a right shoulder disorder exists 
currently and is proximately due to or the result of the 
spasmodic dysphonia.  If the latter, certain symptoms of 
spasmodic dysphonia will be for consideration in evaluating 
the degree of disability caused by the service-connected 
disorder in assigning a rating for it.  The Board concludes 
that remand is required for further development of the 
medical evidence to resolve this matter.

In making a claim for a total rating based on individual 
unemployability, a veteran is alleging that, due to 
disability resulting from all of his service-connected 
disabilities, he is "unable to secure or follow a 
substantially gainful occupation."  This matter should be 
reconsidered after the RO assigns a rating for 
service-connected spasmodic dysphonia on remand and, if 
service connection is ultimately granted for any other 
disability for which it has been claimed, after ratings are 
assigned for those disabilities as well.  Therefore, this 
claim is remanded for that consideration by the RO.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to his claims or has met its 
obligations under section 5103(a) to inform him of evidence 
needed to complete his application for service connection for 
some claims, the case is REMANDED to the RO for the following 
development:

1.  In fulfillment of its section 5103(a) 
obligations, the RO should send the 
veteran a letter informing him that, in 
order to complete his application for 
service connection for depression and 
hypertension as secondary to 
service-connected spasmodic dysphonia and 
to render those claims well grounded, he 
must submit medical evidence of recent 
treatment for depression and hypertension 
to show that these claimed conditions 
exist currently and he bears the initial 
burden of submitting medical evidence to 
render plausible a connection or 
relationship between current hypertension 
and depression and service-connected 
spasmodic dysphonia.  

2.  If the RO determines that either (or 
both) of the claims for service 
connection for depression and 
hypertension as secondary to the 
service-connected spasmodic dysphonia is 
well grounded, the RO should assist the 
veteran in developing facts pertinent to 
the claim including obtaining additional 
medical records and scheduling the 
veteran for a VA medical examination if 
indicated.

3.  The RO should schedule the veteran 
for a VA medical examination to determine 
the nature and extent of a right shoulder 
disorder, if any.  The claims file must 
be available to and reviewed by the 
examiner.  The doctor should review the 
medical evidence of record and any 
additional medical evidence added to the 
record on remand.  The examiner should 
render a current diagnosis of a right 
shoulder disorder, if any, and should 
state whether this disability is related 
to the service-connected spasmodic 
dysphonia and the nature of the 
relationship, e.g., whether 
service-connected spasmodic dysphonia has 
caused a separate right shoulder disorder 
or whether symptoms of the spasmodic 
dysphonia effect the right shoulder.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Veterans Appeals 
(Court).  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, No. 97-78 (U.S. Vet. App. June 26, 
1998).

5.  The RO must readjudicate the claims 
for service connection for depression, 
hypertension, and a right shoulder 
disorder secondary to service-connected 
spasmodic dysphonia.  38 C.F.R. 
§ 3.310(a) (1998).  The RO must 
readjudicate the claim for a total rating 
based on individual unemployability.  See 
38 C.F.R. § 4.16(a), (b) (1998).  

If decisions on any or all of the claims 
for service connection as secondary to 
the now service-connected spasmodic 
dysphonia or for the total rating based 
on individual unemployability remain 
unfavorable to the veteran, the RO must 
provide him with a supplemental statement 
of the case which includes sections 
3.310(a) and 4.16(a) or (b) whichever 
subsection of section 4.16 is applicable 
given whatever combined schedular rating 
is in effect.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  On remand, the appellant is free to 
submit additional evidence and argument.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  However, he need 
take no action unless otherwise notified.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

